Title: William Bingham to the American Commissioners, 12 June 1777
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
June 12th 1777
Above is Copy of my last Respects, and am still without any of your esteemed Favors. The last Accounts from America were of the 26 April, by which I find the Operations of the Army had not as yet commenced; but it was expected every Day that the Campaign would open. By an Extract of a Letter from Genl. Washington to the Congress, there is reason to believe that the Intention of the Enemy is to make a Diversion in the Bay of Delaware with a considerable Number of their Troops, whilst the rest march on and attack Philadelphia; but it is to be hoped that by the Bravery and good Conduct of our Army, their Designs will be compleatly baffled. Any News of Consequence that I may receive from the Continent, I shall take Care to forward you by the earliest Opportunity. In the meanwhile, have the Honor to inclose you the latest Gazettes that I have received. Our principal Harbors being blocked up by the British Navy, I am very fearfull of our Commerce being greatly interrupted, and that it will be impossible for the Congress to export Sufficient Funds to preserve their Credit abroad, by enabling their Agents to fulfill their Engagements.
You will please to find inclosed an attested Copy of sundry Expences, incurred on Account of the Ship Seine, since She was taken and carried into Dominica. I have the honor to be with great Respect Gentlemen Your obedient humble servant
Wm Bingham
 
Notation: Mr. Bingham June 12th. 1777
